DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 4719472) in view of Lacey (US 5379630).
Regarding to claim 1, 3, 7, 12-13:
Arakawa discloses a print material ejection system comprising:		
a nozzle to eject drops of a print material (FIG. 2, element 26);
                             a circuit comprising a heating element, wherein the heating element is to be in contact with the print material and is to heat the print material when an electric current is supplied to the heating element, and wherein the circuit is to output a signal indicative of a temperature change of the print material when the electric current is supplied to the heating element (FIGs. 2-3: The circuitry comprises the heating element (27 and 35) that are in contact with the ink and for heating the ink. The circuitry also outputs a signal at the output of element 33 indicates the ink temperature).
	Arakawa however does not teach a controller to determine the thermal conductivity of the print material based on the temperature change output by the circuitry, wherein the circuit further comprises: an Alternating Current (AC) signal generator to provide an input AC voltage signal to 
	Lacey teaches a thermal conductivity circuitry for detecting the thermal conductivity of a material, comprising an Alternating Current (AC) signal generator (FIG. 2, element 110) to provide an input AC voltage signal to the Wheatstone bridge (FIG. 2, element 108), and an amplifier (FIG. 2, element 116) to amplify the output voltage signal indicating a temperature change in order to determine the thermal conductivity of the material (Abstract).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Arakawa’s circuitry to that disclosed in Lacey to enable the determination the thermal conductivity of the material/ink in order to detect the characteristics of the material/ink by detecting compounds within the material/ink as taught by Lacey (column 1, lines 5-10).
Regarding to claim 2: wherein the circuit comprises a plurality of resistors, wherein the heating element and the plurality of resistors are connected to form a Wheatstone bridge, and wherein the Wheatstone bridge is to provide an output voltage signal (Arakawa: FIG. 3 shows the Wheatstone bridge formed by the resistors 31 and 32a-c).
Regarding to claims 4, 11, 14: wherein the controller is further to determine energy to be supplied for ejection of the drops of the print material based on the thermal conductivity of the print material and adjust the energy supplied based on the determination (Arakawa: column 2, line 39 to column 3, line 2).
Regarding to claims 5-6, 9, 10, 15: wherein the print material ejection system is a print head and wherein the print material is one of an ink, a nanofluid, a binding material, a photopolymer, Acrylonitrile Butadiene Styrene (ABS) plastic, Poly Lactic Acid (PLA), nylon, and epoxy resin (Arakawa: FIG. 2 and column 1, lines 14-26), further comprising a plurality of second heating elements for heating the print material for ejection of the drops of the print material (Arakawa: FIG. 2, element 29).
Regarding to claim 7: A print cartridge comprising a reservoir to store a print material; and a print material ejection system coupled to the reservoir to receive the print material (It is conventional in the art that an inkjet printing apparatus having an ink tank for supplying ink to the printhead for printing purpose), wherein when an Alternating electric current (AC current) having a predefined frequency is supplied to the heating element, the heating of the print material is to cause a voltage across the heating element to comprise a voltage component having a third harmonic of the predefined frequency (Lacey: Abstract); and a controller to determine the thermal conductivity of the print material based on the voltage component having the third harmonic of the predefined frequency (Lacey: column 2, lines 55-65: The change in the third harmonic component of the output voltage has a magnitude that depends on the change in the thermal conductivity).
Regarding to claim 8: wherein the heating element is a part of a circuit and wherein the circuit further comprises: a plurality of resistors (Lacey: FIG. 2, elements 100-104), wherein the plurality of resistors and the heating element are connected to form a Wheatstone bridge (Lacey: FIG. 2, element 108), wherein the Wheatstone bridge is to provide an output voltage signal indicative of the voltage component having the third harmonic of the predefined frequency (Lacey: Abstract); an Alternating Current (AC) signal generator to provide an input AC voltage signal to the Wheatstone bridge (Lacey: FIG. 2, element 110); and an amplifier to amplify the output voltage signal (Lacey: FIG. 2, elements 100-116).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853